BRICKELL, C. J.
There was no error in permitting the witness Melson to account for and explain his declaration, on the next day after the commission of the bur*26glary, when the defendant came into his presence, that he was not satisfied the defendant was the guilty party. He had testified precisely and distinctly to the identity of the defendant and detailed the occurrences between them. Whatever of inconsistency there was between his testimony and the declaration it was the right and-duty of the witness to explain. The sufficincy of the explanation was matter for the consideration of the jury. The rule is general, that a witness may be examined as to his motives, and may explain any act or declaration of his, inconsistent with or contradictory of his evidence on the trial. — 1 Whart. Ev. § 492 ; Campbell v. The State, 23 Ala. 44, 76; Johnson v. State, 16 So. Rep. 99. Nor do we perceive any just objection to the. evidence that directly after seeing the defendant,the witness porcured a warrant for his arrest.
2. The conduct and demeanor of the accused at or about the time of the commission of the offense with which he is charged, or at or about the time he is accused, or at the time of his arrest, áre competent evidence against him ; the weight of the evidence being matter for the jury, and dependent upon its connection with other evidence, criminatory, or exculpatory. But it is quite an error to suppose, that his conduct or de- ■ mean or is admissible as evidence for him. The presumptions arising from them are in the nature of admissions, and he can no more make his demeanor or conduct evidence, than he can make his declarations or admissions. — Campbell v. State, 23 Ala. 79; Hall v. The State, 40 Ala., 698.
We find no error in the record, and the judgment must be affirmed.